UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 201 6 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date: June, 29, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Andi Setiawan (Signature) Andi Setiawan VP Investor Relations Information furnished in this form: Announcement to the Indonesian Otoritas Jasa Keuangan (the Indonesian Financial Services Authority) with respect to Sale of Shares Acquired through a Share Buyback by PT Telkom Indonesia (Persero) Tbk. On 29 June 2016, the Company successfully sold 864,000,000 shares which are part of the treasury stocks of the Company. TEL. 156 /PR000/COP-A0070000/2016 Jakarta, June 29 , 2016 The Indonesian Financial Service Authority ("OJK") Attn . Chief of Capital Market Supervision Sumitro Djojohadikusumo Building R O I Ministry of Finance Office Complex Jl. Lapangan Banteng Timur No.2-4 Jakarta 10710 Re. : Sale of Shares Acquired through Share Buyback by PT Telkom Indonesia (Persero) Tbk. (“Company”) Dear Madam We refer to: a) Bapepam and LK Rule No. XI.B.2 concerning Repurchases of Shares that Have Been Issued by an Issuer or Public Company, Attachment to Decree of Chairman of Bapepam and LK No. Kep-105/BL/2010 dated 13 April 2010 (“ Rule No. XI.B.2 ”) b) Letter from OJK No. S-287/D.04/2016 dated 16 June 2016 concerning The Proposed Waiver Request Towards Rule No. IX.B.2 We hereby inform you that the Company has carried out four buyback programs. The fourth buyback programwas conducted on 19 May 2011 and ended on 19 November 2012 (“ Fourth Buyback Program ”). During the Fourth Buyback Program, the Company successfully purchased shares from thepublic. In compliance with Rule No. XI.B.2, on 29 June 2016, the Company successfully sold 864,000,000 shares which are part of the treasury stocks of the Company. We carried out the sale of the treasury stocks on 29 June 2016 as follows: 1. Purchasers: a. PT Bahana Securities, having its domicile at Graha Niaga, 19 th Floor, Jalan Jenderal Sudirman Kav. 58, Jakarta 12190 Indonesia (" Bahana Securities "); b. PT Danareksa Sekuritas , having its domicile at Jalan Medan Merdeka Selatan No. 14 Jakarta 10110, Indonesia (" Danareksa Sekuritas "); c. PT Mandiri Sekuritas , having its domicile at Plaza Mandiri, 28 th Floor, Jalan Jenderal Gatot Subroto Kav. 36-38, Jakarta 12190, Indonesia (" Mandiri Sekuritas "); and d. Credit Suisse ( Hong Kong ) Limited , having its address at International Commerce Centre, Level 88, One Austin Road West, Kowloon, Hong Kong. (" Credit Suisse "). Bahana Securities, Danareksa Sekuritas and Mandiri Sekuritas are Purchasers which are affiliatedwith the Companybecause they arecontrolled, directly or indirectly, by the same controller, which is the Republic of Indonesia. Credit Suisse is not a Purchaser who is affiliatedwith the Company. 2. Price: The selling price was IDR3,820 per share, which is not lower than IDR per share which is the average repurchase price of treasury stock, IDR
